Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 CHINO COMMERCIAL BANCORP REPORTS QUARTERLY AND YEAR-TO-DATE EARNINGS Chino, CaliforniaJuly 20, 2009 - The Board of Directors of Chino Commercial Bancorp (OTCBB:CCBC), the parent company of Chino Commercial Bank, N.A., announced the results of operations for the Bank and the consolidated holding company for the second quarter ended June 30, 2009 with net earnings of $73,529, a 49.8% reduction from $146,405 for the same quarter of 2008. The net earnings for the most recent quarter represent $0.10 per diluted share, as compared with $0.19 per diluted share from the same quarter last year. However, the Banks profit year-to-date was up 2.6% to $192,798 or $0.26 per diluted share as compared with net earnings of $187,876 or $0.25 per dilute share for the same period last year. Dann H. Bowman, President and Chief Executive Officer stated, Earnings for the Bank have been quite strong, however a FDIC special assessment during the second quarter and higher provisions for possible loan losses lowered the Banks net profit below the same period last year. Despite these unanticipated expenses we are very pleased with the Banks stability and earnings overall. During a time when many organizations are suffering from credit problems, we are proud to report at the end of June, the Company had only one loan which was delinquent more than 30 days. Financial Condition Balance sheet changes during the first half of 2009 include sizeable increases in deposits, and loans. Total deposits increased by $13.0 million, or 18.3%, to $84.0 million at June 30, 2009. The Company experienced increases in all deposit categories. Much of the growth was in time deposits which increased $7.9 million, or 89.2% . Non-interest bearing demand deposits increased $2.5 million or 7.6% during the first half of 2009 ending at $35.1 million at June 30, 2009. Combined NOW and money market account balances increased $2.5 million, or 8.9%, to $28.4 million. Total assets increased from $83.4 million at December 31, 2008 to $94.3 million at June 30, 2009, a 13.0% increase. Gross Loans rose from $49.8 million to $57.1 million, and due from banks time increased from $12.5 million to $18.2 million. Gross loan balances increased in part by the completion of a $6.4 million dollar whole loan purchase in early May, in addition to organic loan growth. The Company has experienced no loan losses thus far this year, no non-performing loans, and very few delinquent loans in the first and second quarters of 2009. Earnings The Company posted net interest income for the quarters ended June 30, 2009 and June 30, 2008 of $894,333 and $900,476, respectively. For the six months ended June 30, the Company posted net interest income of $1,716,633 and $1,785,061 for 2009 and 2008, respectively. Significant contributors to the decline in net interest income were the decreased interest on loans and increased interest on deposits. Loan interest decreased $27,254, or 2.7%, to $972,656 for second quarter of 2009 compared with the second quarter of 2008. The decline in interest income from loans was $120, 352, or 6.1%, comparing the first half of 2009 with 2008. Interest expense on deposits increased $65,520, or 39.5%, comparing the quarters ended June 30, 2009 with June 30, 2008. On a year-to-date comparison, interest on deposits increased $100,913, or 27.6%, in 2009 compared to the same period in 2008. Interest from investments increased $92, 025, or 81.9%, and $183,507, or 77.1% for the quarter and six months ended June 30, 2009 compared to the quarter and six months ended June 30, 2008. Average interest-earning assets were $78.3 million with average interest-bearing liabilities of $46.5 million yielding a net interest margin of 4.42% for the six months ended June 30, 2009 as compared to average interest-bearing assets of $66.3 million with average interest-bearing liabilities of $31.7 million yielding a net interest margin of 5.41% for the six months ended June 30, 2008. Non-interest income totaled $252,708 for the three months ended June 30, 2009, or a 14.4% decrease from $295,356 earned during the second quarter of 2008. Non-interest income decreased 14.4% for the six months ended June 30, 2009 at $500,161, as compared to $559,744 for the six months ended June 30, 2008. Affecting the decline in non-interest income for the second quarter and first half of 2009 were an accrual reversal for unrealized income from FHLB stock of $8,500 and the recognition of a net probable loss from the sales of Other Real Estate Owned for $13,521. Service charges on deposit accounts also declined in the quarter-to-quarter and year-to-year comparisons of periods ended June 30, 2009 and 2008. General and administrative expenses were $914,067 and $1,784,643 for the three and six months ended June 30, 2009, respectively, as compared to $922,549 and $1,785,298 for the three and six months ended June 30, 2008. The decreases in General and administrative expenses would have been much greater had the Company not experienced a 335.7% increase for the quarter and a 187.5% increase for the first half year from regulatory assessments. Income tax expense was $31,715 and $95,472 for the three and six months ended June 30, 2009, as compared to $83,105 and $93,227 for the same periods of 2008. The effective income tax rate for 2008 and 2009 is approximately 33.1% . Forward-Looking Statements The statements contained in this press release that are not historical facts are forward-looking statements based on managements current expectations and beliefs concerning future developments and their potential effects on the Company. Readers are cautioned not to unduly rely on forward-looking statements. Actual results may differ from those projected. These forward-looking statements involve risks and uncertainties including but not limited to the health of the national and California economies, the Companys ability to attract and retain skilled employees, customers service expectations, the Companys ability to successfully deploy new technology and gain efficiencies there from, changes in interest rates, loan portfolio performance, and other factors detailed in the Companys SEC filings. Contact: Dann H. Bowman, President and CEO or Sandra F. Pender, Vice President and CFO, Chino Commercial Bank, N.A., 14345 Pipeline Avenue, Chino, Ca. 91710, (909) 393-8880. CHINO COMMERCIAL BANCORP CONSOLIDATED BALANCE SHEET June 30, 2009 and December 31, 2008 June 30, 2009 December 31, 2008 (unaudited) (audited) ASSETS: Cash and due from banks $ 4,399,022 $ 3,877,897 Interest-bearing deposits in other banks 18,205,089 12,498,000 Investment securities available for sale 7,037,258 8,791,651 Investment securities held to maturity (fair value approximates $2,822,000 at June 30, 2009 and $3,186,000 at December 31, 2008) 2,784,610 3,167,401 Total investments 28,026,957 24,457,052 Loans Construction 0 820,888 Real estate 47,076,433 37,794,240 Commercial 9,203,494 10,607,103 Installment 784,469 543,937 Gross loans 57,064,396 49,766,168 Unearned fees and discounts (33,163 ) (77,542 ) Loans net of unearned fees and discount 57,031,233 49,688,626 Allowance for loan losses (846,492 ) (702,409 ) Net loans 56,184,741 48,986,217 Accrued interest receivable 327,236 313,428 Restricted stock 677,650 677,650 Fixed assets, net 1,904,306 1,980,476 Other real estate 426,081 653,131 Prepaid & other assets 2,313,372 2,447,295 Total assets $ 94,259,365 $ 83,393,146 LIABILITIES: Deposits Non-interest bearing $ 35,084,544 $ 32,600,750 Interest Bearing NOW and money market 30,977,628 28,434,407 Savings 1,117,301 1,064,668 Time deposits less than $100,000 4,719,729 3,842,310 Time deposits of $100,000 or greater 12,117,871 5,055,617 Total deposits 84,017,073 70,997,752 Accrued interest payable 123,166 56,061 Borrowings from Federal Home Loan Bank 0 2,400,000 Accrued expenses & other payables 695,767 665,580 Subordinated debentures 3,093,000 3,093,000 Total liabilities 87,929,006 77,212,393 STOCKHOLDERS' EQUITY Common stock, authorized 10,000,000 shares with no par value, issued and outstanding 701,311 shares and 708,420 shares at June 30, 2009 and December 31, 2008, respectively. 2,532,414 2,617,542 Retained earnings 3,727,034 3,534,236 Accumulated other comprehensive income 70,911 28,975 Total equity 6,330,359 6,180,753 Total liabilities & stockholders' equity $ 94,259,365 $ 83,393,146 CHINO COMMERCIAL BANCORP CONSOLIDATED STATEMENTS OF INCOME (unaudited) For the three months ended For six months ended June 30, June 30, 2009 Interest income Investment securities and due from banks $ 204,323 $ 112,298 $ 421,605 $ 238,098 Interest on Federal funds sold 22 5,987 56 30,978 Interest and fee income on loans 972,656 999,910 1,864,013 1,984,365 Total interest income 1,177,001 1,118,195 2,285,674 2,253,441 Interest expense Deposits 231,387 165,867 466,395 365,482 Interest on Federal funds purchased 2 889 115 973 Interest on FHLB borrowings 316 0 606 0 Other borrowings 50,963 50,963 101,925 101,925 Total interest expense 282,668 217,719 569,041 468,380 Net interest income 894,333 900,476 1,716,633 1,785,061 Provision for loan losses 127,730 43,773 143,881 278,404 Net interest income after provision for loan losses 766,603 856,703 1,572,752 1,506,657 Non-interest income Service charges on deposit accounts 243,876 252,265 456,837 484,823 Other miscellaneous income (2,547 ) 9,246 7,054 17,719 Dividend income from restricted stock (5,346 ) 18,238 2,815 26,483 Income from bank-owned life insurance 16,725 15,607 33,455 30,719 Total non-interest income 252,708 295,356 500,161 559,744 General and administrative expenses Salaries and employee benefits 443,780 499,499 932,475 977,291 Occupancy and equipment 78,672 82,578 156,283 166,359 Data and item processing 68,285 82,390 141,766 165,066 Advertising and marketing 17,919 12,786 33,792 40,615 Legal and professional fees 45,121 50,309 90,186 95,621 Regulatory Assessments 90,694 20,817 118,723 41,298 Insurance 7,660 7,768 15,444 15,996 Directors' fees and expenses 17,451 19,125 35,658 38,301 Other expenses 144,485 147,277 260,316 244,751 Total general & administrative expenses 914,067 922,549 1,784,643 1,785,298 Income before income tax expense 105,244 229,510 288,270 281,103 Income tax expense 31,715 83,105 95,472 93,227 Net income $ 73,529 $ 146,405 $ 192,798 $ 187,876 Basic earnings per share $ 0.10 $ 0.21 $ 0.27 $ 0.27 Diluted earnings per share $ 0.10 $ 0.19 $ 0.26 $ 0.25 CHINO COMMERCIAL BANCORP Other Financial Information CREDIT QUALITY End of period (unaudited June 30, 2009 December 31, 2008 Non-performing loans $ - $ 412,343 Non-performing loans to total loans n/a 0.83 % Non-performing loans to total assets n/a 0.49 % Allowance for loan losses to loans 1.48 % 1.41 % OTHER PERIOD-END STATISTICS (unaudited June 30, 2009 December 31, 2008 Shareholders equity to total assets 6.72 % 7.41 % Loans to deposits 67.92 % 70.10 % Non-interest bearing deposits to total deposits 41.76 % 45.92 % For the three months ended For the sixmonths ended June 30 June 30 2009 2008 2009 2008 KEYFINANCIAL RATIOS (unaudited) Return on average equity 4.76 % 10.07 % 6.22 % 6.42 % Return on average assets 0.32 % 0.80 % 0.44 % 0.50 % Net interest margin 4.39 % 5.54 % 4.42 % 5.41 % efficiency ratio 89.67 % 80.08 % 86.09 % 86.40 % Net chargeoffs to average loans n/a 0.74 % n/a 0.62 % AVERAGE BALANCES (thousands, unaudited) Average assets $ 91,270 $ 73,541 $ 87,733 $ 74,516 Average interest-earning assets $ 81,633 $ 65,411 $ 78,324 $ 66,347 Average gross loans $ 53,188 $ 54,224 $ 51,086 $ 53,775 Average deposits $ 80,250 $ 63,859 $ 76,817 $ 64,837 Average equity $ 6,175 $ 5,841 $ 6,201 $ 5,852
